In an action by the executrix of an estate seeking, inter alla, to compel the decedent’s former partners to account with respect to certain claimed assets of the estate, the defendants appeal: (1) from an order of the Supreme Court, Kings County, dated May 27, 1963, which denied their motion, pursuant to rule 107 of the former Rules of Civil Practice, to dismiss the complaint; and (2) from an order of said court, dated August 9, 1963, which, upon renewal of the motion qn additional papers, again denied the motion. Order of August 9, 1963 denying the renewed motion, affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to *897answer the complaint extended until 20 days after entry of the order hereon. Appeal from order of May 27, 1963 dismissed as academic. That order was superseded by the later order of August 9, 1963. [For prior appeal relating to this estate, see Matter of Gherkoff, 9 A D 2d 557, affg. 19 Mise 2d 69.] Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.